Citation Nr: 1719435	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial compensable disability rating prior to May 17, 2016, and a disability rating in excess of 10 percent thereafter for sinus bradycardia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an April 2015 Board decision, the present issues were remanded for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action.

In February 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.  

During the pendency of this appeal, the RO increased the rating for the Veteran's sinus bradycardia in a July 2016 rating decision from 0 percent to 10 percent, effective May 17, 2016.  As the rating increase does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.

2.  For the period prior to May 17, 2016, the Veteran's service-connected sinus bradycardia was manifested by a workload of 10 METs or greater, with no other resulting symptoms.

3.  For the period from May 17, 2016, the Veteran's service-connected sinus bradycardia was manifested by a workload of 7-10 METs, with no other resulting symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  For the period prior to May 17, 2016, entitlement to a compensable evaluation for the Veteran's service-connected sinus bradycardia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  For the period from May 17, 2016, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected sinus bradycardia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that a July 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his service-connection claim.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) for the service connection claim were met.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records has been obtained.  The Veteran was provided a VA examination in August 2011 and an addendum opinion was conducted in May 2016.  The Board finds that the VA examination in conjunction with the VA addendum opinion is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided adequately supported medical opinions as to the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met for the bilateral knee disability claim.  

Regarding the issue of entitlement to an initial increased rating for sinus bradycardia, service connection for sinus bradycardia has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations for the Veteran's service-connected sinus bradycardia.  The VA examination reports are adequate for the purposes of adjudication, as they includes all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Where the evidence shows a "chronic disease," to include osteoarthritis, in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The showing of "chronic" disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Bilateral Knees Factual Background

The Veteran contends that symptoms related to his bilateral knee disability began during active service.  

A review of the service treatment records (STRs) show complaints related to the Veteran's knees.  Specifically, in July 1988, the Veteran complained of having sore knees for two weeks and the record noted an assessment of patellar tendonitis.  A July 1988 x-ray report showed that on examination, the right knee was normal.  The x-ray report also noted there was infrapatellar pain, suspected patellar tendonitis, and noted that there was no history of Osgood-Schlatter disease.  A January 13, 1989 x-ray report of the left knee showed normal findings and the report noted infrapatellar pain in the left knee.  Also in January 1989, the Veteran complained of knee pain for several days and the record noted an assessment of jumper's knee.  The Veteran was noted to play lots of basketball and that both knees were tender over the tibial tuberosity.  At a follow up on January 27, 1989, the record noted the Veteran's bilateral knee symptoms persisted and the record noted an assessment of jumper's knee.  At another follow up on February 1989, the Veteran reported that his knees were much better but that he was playing basketball to the point of pain.  The record noted an assessment of jumper's knee.  On May 30, 1989, the Veteran reported experiencing pain in both of his knees for three weeks.  The record also noted the Veteran had been seen for the problem before and had recurrent symptoms.  The record noted an assessment of focal tendonitis (jumper's knees).  On May 31, 1989, the Veteran reported experiencing on and off bilateral knee pain that started about of a year ago of unknown origin.  The record noted that x-rays taken six months ago showed negative findings.  The record noted an assessment of Osgood-Schlatter disease.  At a follow up of the knees in June 1989, the record noted there was no improvement with conservative treatment for the knees and that the Veteran reported it was still very painful over the tibial tuberosity which increased when playing basketball.  The record noted an assessment of bilateral focal tendonitis.  An October 3, 1989 x-ray report of the left knee noted there were no significant osseous abnormalities demonstrated and although there may have been a very small joint effusion, this was equivocal.  An October 4, 1989 record noted an assessment of bilateral Osgood-Schlatter disease.  The Veteran reported on October 10, 1989 that he had not noticed any improvement related to his bilateral knee pain.  In November 1989, the Veteran reported that his knees were feeling much better.  He was instructed in self-care and to follow up as needed.  A separation medical history report was not associated with the claims file.  

Post-service VA treatment records show that in July 2010, the Veteran reported chronic bilateral knee pain and that he took pain medications that helped with the pain.  The record noted an assessment of well-managed arthralgia knees. 

An August 2011 VA x-ray report revealed mild osteoarthritic findings in both knees.  

At an August 2011 VA examination, the Veteran reported that the onset of his bilateral knee pain was in 1987.  The Veteran reported that he was working in supply one day when his ladder moved and he suddenly jumped onto both feet.  The Veteran stated that the force from his feet impacted both of his knees.  The Veteran reported that he went to the doctor and was given medication and that he had been experiencing on and off worsening bilateral knee pain since then.  The examiner diagnosed mild osteoarthritis of both knees.  After examination, the examiner found that the mild osteoarthritis of both knees is a natural process of aging.  The examiner noted that the Veteran was treated and resolved for acute pain of the knees during service and there was no documented evidence of chronic condition of bilateral knees during service or in civilian record immediately after leaving service.  As a result, the examiner opined that the Veteran's current condition of bilateral knees or its aggravation is less likely as not due to service.  

VA treatment records from July 2012 to September 2014 noted intermittent knee arthralgia.  

At a February 2014 Board hearing, the Veteran reported that during service around 1987, he was building some things in supply on the second floor when he took a fall and landed on his feet.  He reported that he came down hard and afterwards, he went to see the doctor.  From that point on, the Veteran indicated continued issues related to his knees.  The Veteran reported having cortisone shots and reported that his new condition of the knees was diagnosed.  He stated that he could not remember exactly what the diagnosis was but that it was related to the swelling of the knees, right below the kneecaps.  The Veteran reported wearing a knee brace on both knees and that his bilateral knee disability is due to the fall he suffered in service.  

A December 2014 VA treatment record noted the Veteran complained of increasingly worse left knee pain.  The Veteran reported that in July, he heard a "pop" in his left knee and that the pain had been progressively getting worse.  A December 2014 x-ray report of the knee revealed there was no fracture or joint effusion and that the joint space was normal.  The reported noted osteophytes arising from the superior pole of the patella.  The final diagnosis was arthralgia.  

In a June 2015 VA treatment record, the Veteran was diagnosed with chronic left knee pain.  

A September 2015 VA x-ray report of the left knee revealed no acute fracture or dislocation and no significant arthritic change.  The report indicated that patellar spur was noted and indicated that small fluid in the suprapatellar bursa was suspected.  

In a May 2016 VA addendum opinion, the examiner opined that it was less than likely as not that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is etiologically related to the Veteran's in-service diagnosis of Osgood-Schlatter disease of both knees.  The examiner rationale was that the Veteran's mild osteoarthritis of the bilateral knees is a natural process of aging and the condition is appropriate for the Veteran's age.  The examiner also noted that Osgood-Schlatter disease is usually a benign and self-limited condition where symptoms generally resolve once the growth plate is ossified.  


Bilateral Knees Analysis

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for bilateral knee disability.  

The first evidence of any complaints pertaining to the bilateral knee disability after service was in 2010, more than 20 years after discharge from active service.  The Board acknowledges that the July 2010 VA treatment record indicated complaints of chronic bilateral knee pain.  However, the available VA treatment records associated with the claims file stem back to 2000 and although the Veteran received continued treatment for various conditions, prior to 2010, there was no specific mention of any related knee condition until 2010.  In the absence of an explanation for the large gap in time between service and the documentation of knee complaints, the Board finds the large gap to suggest the absence of right or left knee disability during that time.  The first clinical evidence of arthritis in the left and right knees was in 2011, over 21 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any knee problems until more than 20 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's bilateral knee disability and service weighs against the claim.  The VA examiner has specifically indicated the Veteran's current bilateral knee disability is not the same as or related to the knee complaints during active service.  The Board finds that the August 2011 and May 2016 VA examiner's opinions constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  

To the extent the Veteran himself believes that his bilateral knee disability is related to service, the Board finds his knee disorders are not the type that is readily observable to a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds he is not competent to either diagnose his knee disorders or determine their etiology.  Even if he were so competent, the Board finds that the probative value of his opinion is outweighed by that of the August 2011 examiner, who is a medical professional and whose education, training and experience clearly exceeds those of the Veteran.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board finds that the most persuasive evidence of record shows that the current bilateral knee disability is not related to service or any incident during service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral knee disability and that claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Compensable Evaluation Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected sinus bradycardia has been evaluated under 38 C.F.R. 4.7, Diagnostic Code 7005. 

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2016).

Sinus Bradycardia Factual Background

VA treatment records in June 2009, August 2009, July 2010, July 2011, March 2012, May 2012, and July 2012 note the Veteran denied chest pain, palpitations, dyspnea on exertion, paroxysmal nocturnal dyspnea, and edema.  These records also noted the Veteran's heart had regular rate and rhythm, had normal first and second heart sounds, and had no gallop or murmur.  

In an August 2011 VA examination, the Veteran reported onset of irregular heartbeats in 1988.  The Veteran reported he was diagnosed with having irregular low heart beats while he was in service.  He denied any symptoms like chest pain, dizziness, syncopy, or shortness of breath.  The Veteran reported that he felt fine and continued to exercise regularly.  The examiner noted there was no treatment for the condition and that the condition had remained stable since onset.  The examiner noted there was no history of hospitalization or surgery, cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, valvular heart disease including prosthetic valve, congestive heart failure, other heart diseases, angina, dizziness, syncope, fatigue, or dyspnea.  The examiner noted there was a positive history of heart rhythm disturbance but that there was no continuous medication required for heart disease.  Regarding pulmonary history, the examiner noted there was no history of non-productive cough, productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  

At the time of examination, the examiner noted the Veteran was unemployed since he was laid off.  The Veteran reported that he was looking for a job.  X-ray reports show the heart size was normal and there was unremarkable plain film examination of the chest.  EKG showed sinus bradycardia.  After examination, the examiner diagnosed asymptomatic sinus bradycardia with clinical METs more than 10, without any residuals.  The examiner noted the Veteran's condition had no effects on his usual occupation and daily activities.  

A December 2012 VA treatment record noted the Veteran was seen in the emergency room for 24 hours of complaints of his heart skipping a beat or having an extra beat.  The Veteran denied dyspnea, chest pain, difficulty in breathing, syncope, near syncope, or diaphoresis.  The Veteran reported that he had a similar problem last year that lasted for a day and went away on its own.  The record noted the Veteran's heart had regular rate and rhythm and the final diagnosis was palpitations.  

A January 2013 VA treatment record noted palpitations for a few seconds, mostly at half strength, but there was no associated chest pain or dyspnea.  The provider noted this condition had occurred off and on for the last 10 years, had been persistent, almost daily for the past two months.  

A February 2013 VA treatment record noted the Veteran had no shortness of breath, there was no discomfort, no palpitation, and was not tachycardic upon presentation.  

A March 2013 VA treatment record noted that the Veteran had no syncope, no palpitation, and no chest pain.  His heart had regular rate and rhythm and he had normal first and second heart sounds.

In a July 2013 VA treatment record, the Veteran reported that his palpitations were still occurring without any chest pain, dyspnea, or dizziness.  The provider noted the Veteran was very fit and exercised regularly.  The record noted an assessment of palpitations, likely premature atrial contractions.

An August 2013 VA treatment record noted that the Veteran's echocardiogram was slightly abnormal but no action was required.  The record noted this correlated with the Veteran's experience of palpitations and that there was mild mitral leaklets thickening and pulmonic valve regurgitation.  Ejection fraction was noted as 65 percent.  

A September 2013 VA treatment record noted that review of the echocardiogram report revealed mild thickening of the mitral valve with no regurgitation or stenosis.  The report revealed there was no sclerosis, regurgitation, or stenosis in the aortic valve.  There was mild tricuspid regurgitation but no stenosis in the tricuspid valve.  There was moderate pulmonic regurgitation but no stenosis.  The record noted there was no need for follow up at the cardiology clinic based on the valvular findings.  

An October 2013 VA treatment record noted that Veteran's cardiac monitoring revealed there was frequent premature ventricular complexes and frequent couplets, episodes of ventricular bigeminy and trigemini, and rare supraventricular complexes.   

A December 2013 VA treatment record noted the Veteran had no cardiovascular discomfort and was not tachycardic upon presentation.  

At the February 2014 Board hearing, the Veteran reported that symptoms related to his heart condition had worsened since his last VA examination in August 2011.  

A February 2014 VA treatment record noted the Veteran heart had regular rate and rhythm and he had normal first and second heart sounds.

A March 2014 VA treatment record noted that the Veteran's cardiovascular system had no syncope, palpitations, or chest pain.  The Veteran's heart had regular rate and rhythm, had no gallops and no rubs, and had normal first and second heart sounds.  

A September 2014 VA treatment record noted the 2013 echocardiogram revealed normal ejection fraction.  The Veteran denied chest pain, palpitation, dyspnea on exertion, paroxysmal nocturnal dyspnea, or edema.  The Veteran's heart had regular rate and rhythm, had no gallops or murmurs, and had normal first and second heart sounds.  

A December 2014 VA treatment record noted the Veteran's cardiovascular system had no syncope, no palpitation, and no chest pain.  

A September 2015 VA treatment record noted the Veteran denied chest pain, palpitation, dyspnea on exertion, paroxysmal nocturnal dyspnea, or edema.  The Veteran's heart had regular rate and rhythm, had no gallops or murmurs, and had normal first and second heart sounds.  

At a May 2016 VA examination, the Veteran reported that he occasionally felt missed heartbeats but was not taking any treatment for his bradycardia and had not seen a cardiologist for three years.  

During examination, the examiner noted the Veteran did not have ischemic heart disease, myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, pericardial adhesions, or any non-surgical or surgical procedures for the treatment of a heart condition.  The examiner noted the Veteran heart condition did not require continuous medication and that the Veteran has not had any hospitalization for the treatment of his heart condition.  On physical examination, the examiner noted the Veteran had a heart rate of 62, had regular rhythm, had normal heart sounds, did not have jugular-venous distension, had normal peripheral pulses, had no peripheral edema, and the point of maximal impact was to the 5th intercostal space.  His blood pressure was 128/72.  The examiner noted there was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted an August 2013 echocardiogram that showed normal results, showed normal wall motion and normal wall thickness, and revealed a left ventricular ejection fraction of 65 percent.   The examiner noted the Veteran's interview-based METs test was greater than 7 METs but not greater than 10 METs.  The examiner indicated the Veteran's METs level limitation was due solely to the Veteran's sinus bradycardia.  The examiner noted the Veteran's heart condition did not impact his ability to work.   

Sinus Bradycardia Analysis

Prior to May 17, 2016

Upon review of the evidence the Board finds that the Veteran is not entitled to a compensable rating prior to May 17, 2016.  There is no evidence of records during this period that the Veteran had a workload of greater than 7 METs but not greater than 10 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication. 

Specifically, as recently as August 2013 the Veteran had a normal left ventricular ejection fraction of 65 percent.  The August 2011 VA examination noted functional capacity greater than 10 METs.  At this examination, the examiner noted there was no history of hospitalization or surgery, cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, fatigue, or dyspnea.  VA treatment records from 2009 to 2015 noted the Veteran consistently denied having shortness of breath, dyspnea, or chest pains.  Additionally, the Veteran was noted as very fit and exercised regularly.  Also, during this period on appeal, any palpitations he experienced occurred without any chest pain, dyspnea, or dizziness.  

When reviewing the entirety of the evidence from this period there is no evidence that a compensable rating is warranted.  The Veteran did not have any of the following symptoms: dyspnea, fatigue, angina, dizziness, or syncope; and he was not on continuous medication for this disability.  As such, the Board finds that a compensable rating is not warranted for this period.  The Board has taken under consideration the Veteran's contentions of a worsening heart condition; however, without actual evidence of symptoms related to his sinus bradycardia the Board cannot assign a compensable rating for this period.

From May 17, 2016

The most recent examination of record in May 2016 shows that the Veteran had a METs level of 7-10 and that the Veteran's heart condition had not manifested by cardiac hypertrophy or dilation, acute congestive heart failure, or other heart-related symptoms.  As such, the Board finds that a rating in excess of 10 percent is not warranted for this period.  The Board has taken under consideration the Veteran's contentions of worsening symptoms related to his heart condition; however, without actual evidence of symptoms related to his sinus bradycardia the Board cannot assign higher rating for this period.  

The Board has considered whether there is any other schedular basis for granting a higher rating during the applicable period, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased rating.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2016).

Extraschedular Considerations

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms of a workload of 7-10+ METs are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that is unusual or different from those contemplated by the schedular criteria.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321 (2016); Thun, 22 Vet. App. 111.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

An initial compensable disability rating prior to May 17, 2016 for sinus bradycardia is denied.

A rating in excess of 10 percent from May 17, 2016 for sinus bradycardia is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


